Case 1:21-cv-01520-DG-JRC Document 8 Filed 05/03/21 Page 1 of 1 PageID #: 341




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- x
AVRAVIND BHARADWAJ,                                                   :
                                                                      :
                            Plaintiff,                                : Case No. 21-cv-01520
                                                                      :
                     v.                                               :
                                                                      :
NYC GREEN TRANSPORTATION GROUP, LLC                                   : NOTICE OF APPEARANCE
and NURIDE TRANSPORTATION GROUP, LLC                                  :
                                                                      :
                            Defendants.                               :
                                                                      :
                                                                      :
--------------------------------------------------------------------- x

       PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for

Defendants in the above-captioned action and respectfully demands that all electronically filed

documents in this action be transmitted by e-mail to the address below.

Dated: New York, New York
       May 3, 2021

                                                    Respectfully submitted,

                                                    MORRISON COHEN LLP

                                                    By: /s/ Jason Gottlieb___
                                                            Jason Gottlieb
                                                            909 Third Avenue
                                                            New York, New York 10022
                                                            (212) 735-8837
                                                            jgottlieb@morrisoncohen.com
                                                            Attorney for Defendants
